PER CURIAM.
If appears from the files herein that this cause is before us upon am appeal! from am ordlar of the circuit court, which appeal was taken on the 9th dlay of March, 1918, that, pursuant to stipulation of parities aradl -the order of the presiding juidlge of this court, appellant wias given an -extension of time until 'the rst diay- of June, 1918, ini which t'o prepare bis brief upon- this appeal, that the time slol granted has long since expired -and bias been in no, way extended), and that the sole appellant, L. B. Pierce, is' in default. For the reasons- above *491stated, this appeal is deemed abandoned, and the order of the circuit colurt is affirmed1, with costs.
GATES, J., absent and' taking no> part.